IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA16-1134

                                 Filed: 16 May 2017

Currituck County, No. 16 CVD 44

STEPHEN HANNA, Plaintiff,

            v.

STEPHEN SIDNEY WRIGHT, Defendant.


      Appeal by defendant from order of default judgment and preliminary

injunction, and an order setting the cash bond to stay execution of the judgment and

preliminary injunction, entered 14 June 2016 by Judge Amber Davis in Currituck

County District Court. Heard in the Court of Appeals 19 April 2017.


      Brett Alan Lewis, for plaintiff-appellee.

      Phillip H. Hayes, for defendant-appellant.


      MURPHY, Judge.


      Stephen Sidney Wright (“Defendant”) appeals from the trial court’s order of

default judgment and preliminary injunction, and order setting the cash bond to stay

execution of the judgment and preliminary injunction. After careful review, we

dismiss Defendant’s appeal as interlocutory.

                                    Background

      In March 2013, Plaintiff contracted to provide Defendant a 2006 MTL20 Track

Loader (“Track Loader”). After the contract was formed, Defendant took possession
                                 HANNA V. WRIGHT

                                  Opinion of the Court



of the Track Loader in March 2013. On 16 February 2016, Plaintiff filed a civil

summons and complaint in Currituck County District Court against Defendant

alleging breach of this contract, including a request for injunctive relief. Defendant

was served with the civil summons and complaint on 22 February 2016. On 30 March

2016, Plaintiff moved for entry of default, which was granted by the Currituck County

Clerk of Superior Court.    On 25 April 2016, Plaintiff filed a motion for default

judgment. On 9 June 2016, Defendant through counsel filed a motion to set aside

entry of default and default judgment, and a proposed answer. That same day, the

trial court granted the default judgment and preliminary injunction. The trial court

decreed that Plaintiff was entitled to take possession of the Track Loader. The trial

court further ordered that Plaintiff was “entitled to a money judgment for rent-money

owed upon future motion in the cause for damages[.]” The trial court entered the

order on 14 June 2016. Defendant appealed from this order on 14 July 2016. The

amount of the money judgment to be entered against Defendant has not yet been

determined.

                                      Analysis

      At the outset, we note that the present appeal is interlocutory because the

amount of the money judgement to be entered has not yet been determined. Heavner

v. Heavner, 73 N.C. App. 331, 332, 326 S.E.2d 78, 80, disc. review denied, 313 N.C.
601, 330 S.E.2d 610 (1985) (explaining that an appeal is interlocutory if it “directs



                                         -2-
                                       HANNA V. WRIGHT

                                       Opinion of the Court



some further proceeding preliminary to the final decree”). Therefore, we must review

whether we have jurisdiction over this appeal because “whether an appeal is

interlocutory presents a jurisdictional issue, and this Court has an obligation to

address the issue sua sponte.” Duval v. OM Hospitality, LLC, 186 N.C. App. 390, 392,

651 S.E.2d 261, 263 (2007) (citation, internal quotation marks, and brackets omitted).

       “Generally, there is no right of immediate appeal from an interlocutory order.”

Feltman v. City of Wilson, 238 N.C. App. 246, 250, 767 S.E.2d 615, 618 (2014) (citation

omitted). For an interlocutory appeal to be heard, the appellant must establish (1)

that the trial court's order certified the case for appeal pursuant to N.C. R. Civ. P.

54(b); or (2) the order deprived the appellant of “a substantial right that will be lost

absent review before final disposition of the case.” Bessemer City Express, Inc. v. City

of Kings Mountain, 155 N.C. App. 637, 639, 573 S.E.2d 712, 714 (2002) (citing

N.C.G.S. §§ 1-277(a) and 7A-27(d)(1) (2001)). Here, Defendant admits his appeal is

interlocutory, but argues that we may hear this interlocutory appeal because the

order affects a substantial right.1 Specifically, he argues that the right of possession

of the Track Loader, for which he claims to have made partial payment, as a means

of earning a living “will be irreparably prejudiced if not reviewed before entry of the

final money judgment.” We disagree.




       1The trial court did not certify its order for immediate appeal pursuant to Rule 54(b) of the
North Carolina Rules of Civil Procedure.

                                               -3-
                                  HANNA V. WRIGHT

                                   Opinion of the Court



        “Although our courts have recognized the inability to practice one’s livelihood

and the deprivation of a significant property interest to be substantial rights,” we

have not recognized that an order that does not prevent the business as a whole from

operating affects a substantial right. Bessemer City Express, Inc., 155 N.C. App at

640, 573 S.E.2d at 714. Here, Defendant did not show how his business would be

kept from operating as a whole as a result of the appealed order. Although he alleges

that the loss of the Track Loader would irreparably prejudice him, he does not allege,

nor does the record show, how the mere loss of the possession of the Track Loader

would cause such prejudice. Nor does he argue that losing possession of the Track

Loader would prevent Defendant from practicing his livelihood as a whole. As it was

Defendant’s burden to establish that a substantial right would be lost absent review

before final disposition of the case, we cannot simply read the extent to which his

business will be affected into the record. Jeffreys v. Raleigh Oaks Joint Venture, 115
N.C. App. 377, 379, 444 S.E.2d 252, 253 (1994) (“[I]t is the appellant's burden to

present appropriate grounds for this Court's acceptance of an interlocutory appeal[.]”)

        The amount of the money judgment to be entered against Defendant remains

outstanding. Defendant’s argument on appeal does not evince sufficient grounds for

an interlocutory appeal. Thus, we have no jurisdiction to hear this matter at this

time.

                                     Conclusion



                                          -4-
                          HANNA V. WRIGHT

                           Opinion of the Court



For the reasons stated above, Defendant’s interlocutory appeal is dismissed.

DISMISSED.

Judges CALABRIA and DIETZ concur.




                                  -5-